Cite as 2017 Ark. App. 409


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-16-911



BOB E. CLARK AND BUNEVA C.                        Opinion Delivered: August   30, 2017
CLARK
                                          APPEAL FROM THE VAN BUREN
                               APPELLANTS COUNTY CIRCUIT COURT
                                          [NO. 71CV-13-57]
V.
                                                  HONORABLE MIKE MURPHY,
N.A. CAUGHRON                                     JUDGE

                                   APPELLEE
                                                  AFFIRMED




                        RAYMOND R. ABRAMSON, Judge

        This appeal involves a boundary-line dispute. Bob Clark runs a cattle-farming

 operation over 411.5 acres of land, part of which is subject to this dispute. Clark originally

 acquired 120 acres from David Maness that were landlocked, and so Clark asked his

 neighbor, N.A. Caughron, for a right-of-way to get to the landlocked property. Caughron

 declined. Later, Clark sued Caughron to quiet title for the encroaching fence line and for

 unlawfully removing timber belonging to Clark. Caughron counterclaimed, asserting that

 the fence line established the boundary by acquiescence, or alternatively by adverse

 possession. After a bench trial, the circuit court found in favor of Caughron and held that

 “by acquiescence and open and notorious possession for a period in excess of seven years

 that the parties’ boundaries in the areas in dispute should be fixed by the old fences.” For
                                 Cite as 2017 Ark. App. 409

the following reasons, we affirm.

       Clark filed a timely notice of appeal, raising the following points: (1) the circuit court

erred in finding the fence line was a boundary by acquiescence, and (2) the circuit court

erred in its alternative finding of adverse possession. This court reviews boundary-line cases

de novo. Teague v. Canfield, 2014 Ark. App. 712; Stadler v. Warren, 2012 Ark. App. 65, 389

S.W.3d 5. But we will not reverse the circuit court’s findings of fact unless they are clearly

erroneous. Fletcher v. Stewart, 2015 Ark. App. 105, 456 S.W.3d 378. A finding is clearly

erroneous when, although there is evidence to support it, the reviewing court on the entire

evidence is left with a definite conviction that a mistake was committed. Id. In reviewing a

circuit court’s findings of fact, we give due deference to its superior position in determining

witness credibility and the weight to be accorded their testimony. Id. However, this court

does not defer to the circuit court on a question of law. Smith v. Smith, 2011 Ark. App. 598,

385 S.W.3d 902. Because the location of a boundary is a disputed question of fact, we will

affirm the circuit court’s finding unless it is clearly against the preponderance of the

evidence. Reynolds v. GFM, LLC, 2013 Ark. App. 484, 429 S.W.3d 336.

       Using these standards, we examine the facts presented to the circuit court. Clark

indicated that initially he bought 120 acres of landlocked land from David Maness. After

Clark’s neighbor, N.A. Caughron, had declined his request for a right-of-way to get to the

landlocked property, Clark approached another neighbor, Anton Simon. Simon also

declined to give Clark a right-of-way over his land, but he offered to sell 291.5 acres of his

land that joined Clark’s property. After assembling the contiguous parcels, Clark discovered

an easement through a church and adjacent cemetery. He then contacted the county judge,


                                               2
                                Cite as 2017 Ark. App. 409

who commissioned a survey by Eddie Wheeler. Wheeler’s survey indicated that the fence

line between Clark’s and Caughron’s land was encroaching 15 to 18 feet onto Clark’s land.

       Clark subsequently contacted Billy Caughron (“Billy”), who is N.A.’s son and his

agent by virtue of power of attorney. Billy told Clark, “Don’t cut my fence.” Clark agreed

and then obtained the survey for the Simon land, which had previously been performed,

and he and Billy walked the property together. On that walk, the two encountered a pile

of stones with blue paint that Billy indicated was the corner of the property as reflected on

the Reinold survey in 1982. Clark then painted the rock pile red.

       Later, Clark commissioned a new survey from Lane Housely. Housely found that

Caughron’s fence was encroaching on Clark’s land about 300 feet where it met the Simon

land and almost 600 feet where it met the Maness land. Clark asked Billy to split the cost

of a survey to establish their true boundary; Billy declined. Clark then commissioned

Housely to survey both the Simon and Maness properties. Housley could not find the corner

markers referenced in the Reinold survey. Clark, Billy, and the Housley team met to discuss

the findings, and Billy insisted the corners were different than the survey findings. No pin

could be found, however, and the stone markers had disappeared.

       Clark then sued Caughron to quiet title for the encroaching fence line and for

unlawfully removing timber belonging to Clark. Caughron then counterclaimed, claiming

the fence line established the boundary by acquiescence, or alternatively, by adverse

possession. On appeal, Caughron also objected to Clark’s statement of the case, which is

recounted above, and added several points that were presented to the circuit court but were

omitted from Clark’s recitation of the facts. First, Caughron points out that he had built the


                                              3
                                Cite as 2017 Ark. App. 409

fences that have been in place for over 50 years on the southern boundary of the property

and nearly 45 years on his western boundary. Furthermore, neither of the two previous

contiguous landowners had ever disputed the location of the fences representing the

boundaries. Caughron and Simon (who is Clark’s predecessor in title to the west) had an

agreement that Caughron’s western boundary line would be where it is presently located.

Furthermore, Simon and Caughron both contributed to the financial cost of building the

fence pursuant to a survey to memorialize it.

       Caughron notes that Clark purchased the property on both the west side and the

south side of Caughron’s land without getting a survey or speaking with him prior to the

purchase on either occasion. Caughron also points out that Clark did not file the action

objecting to the location of the fences until seven years after the purchase of the two

properties bordering his land. At trial, six people testified that since the 1970s, they had

visited, been on, and hunted on Caughron’s property and that they were not aware of

anyone having ever challenged him on the ownership or right to possession of the land.

Nor had they seen any evidence of the fences having been moved during their period of

exposure to the land. All of the witnesses had visited the land again just before trial and

testified that there had been no changes in the fences or the boundary lines since they had

been on it the last time. None of their testimony was rebutted or challenged by Clark.

       Finally, Caughron testified that he had “brushhogged” the pastureland in question,

had selectively sprayed trees with herbicide, had logged it, had run cattle on it, had built

ponds on it, had fertilized the pastureland, and had maintained and repaired the fences.




                                                4
                                Cite as 2017 Ark. App. 409

       Clark’s first point on appeal is that the circuit court erred by finding a boundary by

acquiescence. In Myers v. Yingling, 372 Ark. 523, 527, 279 S.W.3d 83, 87 (2008), our

supreme court held that “whenever adjoining landowners tacitly accept a fence line or other

monument as the visible evidence of their dividing line and thus apparently consent to that

line, [the line] becomes the boundary by acquiescence.” Myers, 372 Ark. at 527, 279 S.W.3d

at 87 (emphasis added). A boundary line by acquiescence is inferred from the landowners’

conduct over many years so as to imply the existence of an agreement about the location of

the boundary line, and in such circumstances, the adjoining owners and their grantees are

precluded from claiming that the boundary so recognized and acquiesced is not the true

one. Id.

       Here, the circuit court did not err by finding a boundary by acquiescence. The

circuit court was correct in finding that both Caughron’s southern line and western line

were established by acquiescence. The southern line was created when a predecessor in title

to David Maness, the Clarks’ own immediate predecessor in title, owned the property in

the 1950s and before there was any fencing marking the line between them, pointed out to

Caughron where the line separating their properties should be located. The western line

was created when Simon made an agreement with Caughron to build the fence on the

surveyed line between them. Clark’s argument that Caughron “committed fraud when he

fenced the area at the prior owner’s request” is not supported by the evidence. The

unrebutted testimony reflects that the Clarks’ predecessor, Simon, and Caughron, had an

agreement as to where the fence should be built—on the blaze line created by surveyor

Robert Smith’s crew.


                                             5
                                 Cite as 2017 Ark. App. 409

       The circuit court concluded that the fence, was in fact, built on that blazed line; and

that the Clarks’ predecessor in title, Simon, inspected the fence line immediately after it had

been completed and annually or semiannually thereafter for about 25 to 30 years. The circuit

court also concluded that Simon never had anything to say about the fence or its location

except that he was pleased with it. As such, we hold that the circuit court’s decision on this

boundary was not clearly erroneous.

       We further do not agree with Clark’s second argument that the circuit court erred

in its alternative finding of adverse possession. In order to prove ownership of land by

adverse possession, the party claiming possession must show continuous possession of the

property for seven years. Robertson v. Lees, 87 Ark. App. 172, 183, 189 S.W.3d 463, 471

(2004). The claimant must also prove that possession was actual, open, notorious,

continuous, hostile, exclusive, and accompanied by an intent to hold against the true owner.

Washington v. Washington, 2013 Ark. App. 54, at 6, 425 S.W.3d 858, 862. Clark argues that

Caughron did not hold and possess the land against, and in contravention of, the rights of

Clark and his predecessors in title. The circuit court did not find merit in this argument.

The court held that Caughron owned the disputed property by adverse possession. We agree

because there was no testimony presented about possession except for the unrebutted

testimony that Caughron acted as any landowner would act in using his own land.

       Clark himself shows that he did not regard Caughron’s occupancy and ownership of

the land to be permissive when Clark testified that he asked Caughron’s permission to cross

his land. In Rabjohn v. Ashcraft, 252 Ark. 565, 480 S.W.2d 138 (1972), our supreme court

held that the landowners’ agreement can be parol only and need not even be expressed but


                                              6
                                Cite as 2017 Ark. App. 409

can be inferred from long, continued acquiescence of the owners plus occupation to the

line. These are the very facts that were before the circuit court here.

       A common theme throughout Clark’s brief is that the fences complained of were

either constructed fraudulently or fraudulently maintained, or both. There is no proof to

support this assertion. Accordingly, we do not address it further. We cannot say the circuit

court’s decision was clearly erroneous; therefore, we affirm.

       Affirmed.

       GRUBER, C.J., and HARRISON, J., agree.

       Cullen & Co., PLLC, by: Tim J. Cullen, for appellants.

       Jon R. Sanford, P.A., by: Jon R. Sanford, for appellee.




                                              7